UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLUMBIA
                                                                                             FILED
                                                                                               FEB 1 5 2011
                                                                                         Clerk, U.S. District &Bankruptcy
                                                                                        Courts for the District of Columbia
        JAMES LEAK,                           )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )               Civil Action No. 10-1752
                                              )
        D.C. JAIL, et ai.,                    )
                                              )
                       Defendants.            )


                                          MEMORANDUM OPINION

               The Court has allowed the above-captioned action to be provisionally filed. Before the

        Court would consider the plaintiff s complaint and application to proceed in forma pauperis,

        plaintiff was directed to submit a certified copy of his trust fund account statement (or

        institutional equivalent), including the supporting ledger sheets, for the six-month period

        immediately preceding the filing of this complaint, obtained from the appropriate official of each

        prison at which plaintiff is or was confined. 28 U.S.C. § 1915. To date, plaintiff has not

        submitted the required information. Accordingly, the Court will deny his application to proceed

        in forma pauperis and will dismiss the complaint without prejudice.

               An Order accompanies this Memorandum Opinion.




                                                                 {~K&-~
                                                         United States District Judge
                                                                      "




    /

(
    o